           Case 1:20-cv-05899-ALC-OTW Document 37
                                               35 Filed 11/17/20
                                                        11/10/20 Page 1 of 2




MEMO ENDORSED

                                                           November 10, 2020

     BY ECF                                                              SO ORDERED:
     The Honorable Ona T. Wang
     United States Magistrate Judge                                      Application GRANTED. The conference is
     United States Courthouse                                            rescheduled for 1/19/21 at 4:30 p.m.
     500 Pearl Street
     New York, New York 10007

            Re:     Pavon et al v. Janon Electric Corp., et al.          ___________________________________
                    Case No.: 20-cv-5899 (ALC) (OTW)                     Ona T. Wang                  11/17/20
                                                                         United States Magistrate Judge
     Dear Judge Wang:

            Along with the Law Offices of Fausto Zapata, I represent Plaintiffs in this matter. Mr.
     Zapata and I write jointly with Victor Anthony Carr, counsel for Defendants, to request an
     adjournment of the Initial Pretrial Conference and an extension of the time for the parties to
     submit the Proposed Scheduling Order.

             As Your Honor may be aware, Judge Carter granted Plaintiffs’ request for leave to file a
     motion for conditional certification in this wage and hour putative collective and class action.
     Plaintiffs filed the motion on November 4, 2020 and it should be fully submitted by December 4,
     2020.

            It is difficult for the parties to agree on the scope and timing of discovery until the Court
     decides the conditional certification motion. Accordingly, the parties propose that the Proposed
     Scheduling Order be due 14 days from the Court’s decision on the motion and that the
     Conference be scheduled thereafter at the Court’s convenience.

             Alternatively, if Your Honor is not inclined to grant the above application, then the
     parties respectfully request a brief extension of time to file the Rule 26 Report and Proposed
     Case Management Plan.


            Thank you for your consideration and attention to this matter.

                                                           Sincerely yours,

                                                           /s

                                                           Jason L. Solotaroff



              90 Broad Street, New York, New York 10004, www.gslawny.com, Tel: 212.847.8315
      Case 1:20-cv-05899-ALC-OTW Document 37
                                          35 Filed 11/17/20
                                                   11/10/20 Page 2 of 2




cc:   Fausto Zapata, Esq.
      Victor Anthony Carr, Esq.




                                      2
